Citation Nr: 0031177	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-27 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include a skin disorder due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from January 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of entitlement to 
service connection for a skin disorder on a direct bases and 
as a result of exposure to Agent Orange during service.  The 
veteran subsequently perfected appeals of these decisions.

The Board also notes that in April 1990 and July 1990 
statements to the record the veteran raised claims of 
entitlement to service connection for headaches; rectal 
bleeding; abdominal pain; loss of a sex drive; tonsillitis; 
sinusitis; otitis; a psychiatric disorder manifested by 
depression, sleep disturbance, uncontrolled behavior, and 
fatigue; a neurological disorder manifested by loss of 
sensation, weakness, and aching muscles; miscarriages by his 
wife; and birth defects in his oldest child, all due to 
exposure to Agent Orange during service.  These issues have 
not been developed by the RO and are referred to the RO for 
appropriate disposition.  With regard to the veteran's claim 
of entitlement to service connection for birth defects in his 
oldest child, the Board notes that VA statutes and 
regulations provide for compensation to Vietnam veterans 
whose children suffer from a disability resulting from spina 
bifida.  See 38 U.S.C.A. § 1850(a) (West Supp. 2000); 
38 C.F.R. § 3.814 (2000).

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

With regard to the new duty to assist requirements, the Board 
finds that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board notes that the veteran has 
reported that he received treatment from the Damas VA 
Hospital in Ponce, Puerto Rico, from 1980 to 1988, and at the 
VA Ponce satellite clinic from 1989 to the present.  While 
the Ponce satellite clinic records from 1995 to 1999 are of 
record, the earlier VA records do not appear to be included 
in the claims file.

Additionally, service medical records indicate that the 
veteran was treated in service from June 1970 to September 
1970 for a chronic rash on his back, although at discharge 
his skin was reported as normal.  The veteran has testified 
at several hearings before the RO that the rash that began in 
service spread to his thighs, buttocks, and groin area, and 
is aggravated by warm weather.  Medical treatment notations 
in August 1981 and January 1983 indicate that the veteran had 
a rash on his buttock, which consisted of round lesions with 
pedules, and was diagnosed as tinea corporis.  At his 
December 1994 RO hearing, one of the hearing officers, a 
doctor, described the veteran's rash as consisting of large 
whitish blotches surrounded by elevated reddish edges with 
mild scaling.  The medical records from 1995 forward show 
sporadic but regular treatment for a skin rash diagnosed 
alternately as chronic dermatosis or chronic tinea corporis.  
None of the medical evidence discusses whether the veteran's 
current rash is related to either his observed skin symptoms 
or his skin rash in service, nor has a doctor rendered an 
opinion as to whether the veteran's skin condition is 
chloracne.  Because it is not the function of the Board to 
make medical determinations, there is insufficient 
information in the record upon which the Board can make a 
decision on the veteran's claim, and the duty to assist 
requires that this claim be remanded for a medical evaluation 
and opinion. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of all VA treatment records 
pertaining to the veteran from the Damas 
VA medical facility in Ponce, Puerto, 
Rico, for the period from 1980 to 1988, 
and all VA treatment records pertaining 
to the veteran from the Ponce satellite 
clinic in Ponce, Puerto Rico, from 1989 
to 1995, and from 1999 to the present.  

2.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination of his skin disorder.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
provide opinions as to (1) whether any 
current skin disorder is etiologically 
related to the skin disorder the veteran 
was treated for in service; (2) whether 
any current skin disorder is related to 
the lay symptomatology of a skin disorder 
reported by the veteran since discharge; 
and (3) whether the veteran's skin 
disorder is chloracne or not.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


